MEMORANDUM **
This appeal from the denial of a motion for a preliminary injunction comes to us under Ninth Circuit Rule 3-3.
Applying the “limited and deferential” standard of review appropriate for preliminary injunction rulings, Southwest Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 918 (9th Cir.2003) (en banc), we cannot say that the district court abused its discretion or based its decision on an erroneous legal standard or clearly erroneous factual findings in denying preliminary injunctive relief. See Playmakers LLC v. ESPN, Inc., 376 F.3d 894, 896-97 (9th Cir.2004) (explaining standard of review).
The order denying the motion for a preliminary injunction is therefore AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.